
	

114 S3023 IS: The Arla Harrell Act
U.S. Senate
2016-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3023
		IN THE SENATE OF THE UNITED STATES
		
			June 6, 2016
			Mrs. McCaskill introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To provide for the reconsideration of claims for disability compensation for veterans who were the
			 subjects of experiments by the Department of Defense during World War II
			 that were conducted to assess the effects of mustard gas or lewisite on
			 people, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the The Arla Harrell Act. 2.Reconsideration of claims for disability compensation for veterans who were the subjects of mustard gas or lewisite experiments during World War II (a)Reconsideration of claims for disability compensation in connection with exposure to mustard gas or lewisite (1)In generalThe Secretary of Veterans Affairs, in consultation with the Secretary of Defense, shall reconsider all claims for compensation described in paragraph (2) and make a new determination regarding each such claim.
 (2)Claims for compensation describedClaims for compensation described in this paragraph are claims for compensation under chapter 11 of title 38, United States Code, that the Secretary of Veterans Affairs determines are in connection with exposure to mustard gas or lewisite during active military, naval, or air service during World War II and that were denied before the date of the enactment of this Act.
 (3)Presumption of exposureIn carrying out paragraph (1), if the Secretary of Veterans Affairs or the Secretary of Defense makes a determination regarding whether a veteran experienced full-body exposure to mustard gas or lewisite, such Secretary—
 (A)shall presume that the veteran experienced full-body exposure to mustard gas or lewisite, as the case may be, unless proven otherwise; and
 (B)may not use information contained in the DoD and VA Chemical Biological Warfare Database or any list of known testing sites for mustard gas or lewisite maintained by the Department of Veterans Affairs or the Department of Defense as the sole reason for determining that the veteran did not experience full-body exposure to mustard gas or lewisite.
 (4)ReportNot later than 90 days after the date of the enactment of this Act, and not less frequently than once every 90 days thereafter, the Secretary of Veterans Affairs shall submit to the appropriate committees of Congress a report specifying any claims reconsidered under paragraph (1) that were denied during the 90-day period preceding the submittal of the report, including the rationale for each such denial.
 (b)Development of policyNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs and the Secretary of Defense shall jointly establish a policy for processing future claims for compensation under chapter 11 of title 38, United States Code, that the Secretary of Veterans Affairs determines are in connection with exposure to mustard gas or lewisite during active military, naval, or air service during World War II.
 (c)Investigation and report by Secretary of DefenseNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall—
 (1)for purposes of determining whether a site should be added to the list of the Department of Defense of sites where mustard gas or lewisite testing occurred, investigate and assess sites where—
 (A)the Army Corps of Engineers has uncovered evidence of mustard gas or lewisite testing; or (B)more than two veterans have submitted claims for compensation under chapter 11 of title 38, United States Code, in connection with exposure to mustard gas or lewisite at such site and such claims were denied; and
 (2)submit to the appropriate committees of Congress a report on experiments conducted by the Department of Defense during World War II to assess the effects of mustard gas and lewisite on people, which shall include—
 (A)a list of each location where such an experiment occurred, including locations investigated and assessed under paragraph (1);
 (B)the dates of each such experiment; and (C)the number of members of the Armed Forces who were exposed to mustard gas or lewisite in each such experiment.
 (d)Investigation and report by Secretary of Veterans AffairsNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall—
 (1)investigate and assess— (A)the actions taken by the Secretary to reach out to individuals who had been exposed to mustard gas or lewisite in the experiments described in subsection (c)(2)(A); and
 (B)the claims for disability compensation under laws administered by the Secretary that were filed with the Secretary and the percentage of such claims that were denied by the Secretary; and
 (2)submit to the appropriate committees of Congress— (A)a report on the findings of the Secretary with respect to the investigations and assessments carried out under paragraph (1); and
 (B)a comprehensive list of each location where an experiment described in subsection (c)(2)(A) was conducted.
 (e)DefinitionsIn this section: (1)The terms active military, naval, or air service, veteran, and World War II have the meanings given such terms in section 101 of title 38, United States Code.
 (2)The term appropriate committees of Congress means— (A)the Committee on Veterans’ Affairs, the Committee on Armed Services, and the Special Committee on Aging of the Senate; and
 (B)the Committee on Veterans’ Affairs and the Committee on Armed Services of the House of Representatives.
 (3)The term full-body exposure, with respect to mustard gas or lewisite, has the meaning given that term by the Secretary of Defense.
				
